                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
                                                  271 Cadman Plaza East
F. #2019R00181                                    Brooklyn, New York 11201



                                                  May 6, 2019

By E-mail

The Honorable Peggy Kuo
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Mamunar Khan
                     Criminal Docket No. 19-MJ-330 (PK)

Dear Judge Kuo:

              The government respectfully submits this letter to request that the Court order
that the complaint and arrest warrant in the above-captioned matter be unsealed as the
defendant was arrested on May 4, 2019.



                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:              /s/
                                                  Andrew D. Grubin
                                                  Assistant U.S. Attorney
                                                  (718) 254-6322
Enclosure

cc:    Clerk of Court (by E-mail)
F.# 2019R00181

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                             ORDER
          - against -                                CR 19-MJ-330 (PK) (PK)
MAMUNAR KHAN,

                        Defendant.

--------------------------X


                 Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Andrew D.

Grubin, for an order unsealing the complaint and arrest warrant in the above-captioned

matter.

                 WHEREFORE, it is ordered that the complaint and arrest warrant in the

above-captioned matter be unsealed.


Dated: Brooklyn, New York
       May 6
       _________________, 2019




                                            HONORABLE PEGGY KUO
                                            UNITED STATES MAGISTRATE JUDGE
                                            EASTERN DISTRICT OF NEW YORK
